Amendment
Acknowledgement is made of Amendment filed 03-10-21.
Claims 1, 4, 10, 16, 19, 23 and 30-33 are amended.
Claims 16, 19 and 23 are withdrawn.
Claims 8-9, 13, 17-18, 20-22 and 24-29 are canceled.
Claims 34-39 are added.
Claims 1-7, 10-12, 14-16, 19, 23 and 30-39 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-7, 10-12, 14-15 and 30-36, An electronic device (originally elected);
Group II, Claims 16, 19 and 23, An apparatus (withdrawn);
Group III, Claims 25-29, A method to manufacture an electronic device (canceled);
Group IV, Claim 37, An electronic device (newly added);
Group V, Claims 38-39, An electronic device (newly added).
Notes: This case was under Requirement for Restriction/Election on 09-21-20, and applicant elected Group I of the invention without traverse on 11-23-20.
In this amendment, applicant withdrawn non-elected Group II, canceled non-elected Group III, and added New Groups IV and V, which are still under restriction requirement. Withdrawn and/or canceled non-elected Group(s) and add new Group(s) still under restriction requirement is improper and would delay patent process.

The Groups I and IV are related as two subcombinations, the subcombinations are distinct if they are not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, 
the limitations of the interior surface including an electrical circuit embedded therein; and a microphone directly attached to the interior surface of the chassis adjacent the circular area of the chassis, the microphone electrically coupled to the electrical circuit embedded in the interior surface, in the subcombination claim 1 of Group I, which do not require by the subcombination claim 37 of Group IV; and the limitations of  the microphone having a proximal surface facing the chassis and a distal surface opposite the proximal surface; and at least one of a flexible printed circuit or a printed circuit board spaced apart from and adjacent the microphone, the at least one of the flexible printed circuit or the printed circuit board having a first side facing the chassis and a second side opposite the first side, the first side of the at least one of the flexible printed circuit or the printed circuit board farther away from the exterior surface than the proximal surface of the microphone is from the exterior surface, the first side of the at least one of the flexible printed circuit or the printed circuit board closer to the exterior surface than the distal surface of the microphone is to the exterior surface, in the subcombination claim 37 of Group IV, which do not require by the subcombination claim 1 of Group I.

the limitations of the interior surface including an electrical circuit embedded therein; and the microphone electrically coupled to the electrical circuit embedded in the interior surface, in the subcombination claim 1 of Group I, which do not require by the subcombination claim 38 of Group V; and the limitations of  the interior surface including an open area that extends through the chassis to inner ends of the plurality of holes, the open area having a first width extending in a direction parallel the exterior surface; and the microphone having a second width extending in the direction parallel the exterior surface, the second width greater than the first width, in the subcombination claim 38 of Group V, which do not require by the subcombination claim 1 of Group I.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one group would not likely be applicable to another group; and/or the groups are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, therefore, the  restriction for examination purposes as indicated is proper.
Newly submitted claims 37 and 38-39 directed to an invention that is independent or distinct from the invention originally claimed for the above reasons.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.